NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TAYLOR PROFITA,                                 No. 18-56192

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00286-PA-DFM

 v.
                                                MEMORANDUM*
STEPHEN ANDERSEN; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Taylor Profita appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1). Serra v. Lappin, 600 F.3d 1191, 1195



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2010). We may affirm on any basis supported by the record, Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008), and we affirm.

      To the extent that Profita’s claims sought to have the district court probate a

will, administer an estate, or dispose of property in the custody of the state probate

court, the district court properly dismissed those claims for lack of jurisdiction

under the probate exception because federal courts lack jurisdiction over probate

matters. See Marshall v. Marshall, 547 U.S. 293, 311-12 (2006).

      To the extent that Profita alleged legal error in any prior state court

proceeding, dismissal of Profita’s claims was proper because the Rooker-Feldman

doctrine bars a de facto appeal of prior state court decisions and claims inextricably

intertwined with the state court decisions. See Noel v. Hall, 341 F.3d 1148, 1163-

65 (9th Cir. 2003) (Rooker-Feldman bars de facto appeals of a state court decision

and constitutional claims “inextricably intertwined” with the state court decision);

see also Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 859 (9th Cir. 2008) (a de

facto appeal is one in which “the adjudication of the federal claims would undercut

the state ruling or require the district court to interpret the application of state laws

or procedural rules” (citations and internal quotation marks omitted)).

      To the extent that any state court proceedings were ongoing, dismissal of

Profita’s claims was proper because the Younger abstention doctrine bars a federal

court from interfering with pending state court proceedings. See ReadyLink


                                            2                                     18-56192
Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 758-59 (9th Cir. 2014)

(federal courts are required to abstain from interfering with pending state court

proceedings where “the federal action would have the practical effect of enjoining

the state proceedings”).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                   18-56192